DETAILED ACTION
Notice to Applicant
This communication is in response to the Response After Final submitted October 28, 2021.  Claims 1 and 10 were amended in the amendment submitted September 7, 2021.  The present Office Action has been re-opened as the reference Muthya et al. is not prior art based on the priority date.  Claims 1 – 10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustin et al., herein after Augustin (Augustin, A., Yi, J., & Townsley, W. M. (2016). A Study of LoRa: Long Range & Low Power Networks for the Internet of Things. Sensors, 16(1466), pp 1-18) in view of Neumann et al., herein after Neumann (Neumann, P., Montavont, J., & Noel, T. “Indoor deployment of Low-Power Wide Area Networks (LPWAN): a LoRaWAN case study”, 2016 IEEE 12th International Conference on Wireless and Mobile Computing, Networking and Communications (WiMob 2016), October 2016.) further in view of Kamen et al., herein after Kamen (U.S. Publication Number 2013/0191513 A1).

Claim 1 (currently amended): Augustin teaches a system for communicating information between a plurality of medical pump devices and at least one communication device (Figure 1, page 4; Section 2.2, page 18 discloses one communication device sending packets to the devices and receiving packets from the devices (communication information) via the network server), the system comprising: 
a server to which at least one communication device is connectable (Figure 1, page 4; page 4 discloses gateways forward raw LoRaWAN frames from devices to a network server over a backhaul interface; page 10 discloses Class A end devices which allow bi-directional communications, whereby each uplink transmission is followed by two short downlink receive windows), 
at least one medical pump device (page 1, Introduction discloses smart sensing technology such as health monitoring; Figure 1, page 4 discloses end devices; page 4, section 2.2 discloses end-devices communicate with gateways using LoRa with 
the at least one medical pump device is connected to the at least one gateway via a low power wide area network connection (Figure 1, page 4 discloses an end device in communication using a LoRa gateway; page 4, section 2.2. discloses the basic architecture of a LoRaWAN network includes end-devices using LoRa with LoRaWAN).
Augustin fails to explicitly teach the following limitations met by Neumann as cited:
a low power wide area network comprising at least one gateway connected to the server via a network connection (Section II, paragraph 1 discloses a low power wide area network which introduces end-devices, gateways and a central network server; Section II, Figure 1 discloses end-devices , gateways, IP networks, and a network server; Section IV, paragraph 3 discloses an upstream protocol which is used when the gateway receives a RF LoRaWan frame), and 
the at least one communication device being connectable to the server independent of the low power wide area network (Section IV, paragraph 3 discloses the downstream protocol is used when the network server wants to communicate with the end-device).  

One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Augustin in this to allow for long range and robust communications without requiring expensive components (Neumann:  Section 1, paragraph 3).
Augustin and Neumann fail to explicitly teach the following limitations met by Kamen as cited:
Medical pump (Figure 167 discloses a medical pump in communication with a gateway server; paragraph 186 discloses a gateway and the medical device (medical pump) may be configured to communicate with the server through the gateway; paragraph 845 discloses an infusion pump may communicate sensor data to a gateway, which may be an area wide server). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Augustin and Neumann to further include an electronic patient care system in which a module may provide an infusion pump with patient treatment 
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Augustin and Neumann in this to improve the process of providing comprehensive care to patients including ordering and delivering medical treatments (Kamen:  paragraph 26).

Claim 2 (Previously Presented): Augustin, Neumann, and Kamen teach the system according to claim 1. Augustin teaches a system wherein the low power wide area network connection is a LoRaWAN connection (page 4, section 2.2. discloses the basic architecture of a LoRaWAN network includes end-devices using LoRa with LoRaWAN).  

Claim 3 (Previously Presented): Augustin, Neumann, and Kamen teach the system according to claim 1. Augustin teaches a system wherein the at least one medical pump device comprises a first communication module for establishing the low power wide area network connection to the at least one gateway (page 1, Introduction 
Augustin and Neumann fail to explicitly teach the following limitations met by Kamen as cited:
Medical pump (Figure 167 discloses a medical pump in communication with a gateway server; paragraph 186 discloses a gateway and the medical device (medical pump) may be configured to communicate with the server through the gateway; paragraph 845 discloses an infusion pump may communicate sensor data to a gateway, which may be an area wide server). 
The motivation to combine the teachings of Augustin, Neumann, and Kamen is discussed in the rejection of claim 1, and incorporated herein.

Claim 4 3Application No.: Not yet assignedPreliminary Amendment Dated July 25, 20194(Previously Presented): Augustin, Neumann, and Kamen teach the system according to claim 3. 
Augustin and Neumann fail to explicitly teach the following limitations met by Kamen as cited:
wherein the at least one medical pump device comprises a second communication module for establishing a communication connection to another device (Figure 153A discloses a second communications link; paragraph 118 discloses a 
The motivation to combine the teachings of Augustin, Neumann, and Kamen is discussed in the rejection of claim 1, and incorporated herein.

Claim 5 5(Previously Presented):  Augustin, Neumann, and Kamen teach the system according to claim 4.  Augustin discloses a system wherein the communication connection is a Bluetooth Low Energy connection (page 2, section 1.1 discloses low power local area networks including Bluetooth). 

Claim 6 6(Previously Presented): Augustin, Neumann, and Kamen teach the system according to claim 4.  
Augustin and Neumann fail to explicitly teach the following limitations met by Kamen as cited:
wherein the at least one medical pump device comprises a third communication module for generating localization information (Figure 1 discloses at least a 3rd communication module (see reference character 124A-K); paragraph 377 discloses the system includes communication modules, each having a respective antenna).  
The motivation to combine the teachings of Augustin, Neumann, and Kamen is discussed in the rejection of claim 1, and incorporated herein.

Claim 7 7(Previously Presented): Augustin, Neumann, and Kamen teach the system according to claim 1.  
Augustin and Neumann fail to explicitly teach the following limitations met by Kamen as cited:
wherein the at least one medical pump device is located at a remote location from the at least one communication device (paragraph 347 discloses providers at remote locations may interact with an individual monitoring client through a communications link with the monitoring server).  
The motivation to combine the teachings of Augustin, Neumann, and Kamen is discussed in the rejection of claim 1, and incorporated herein.

Claim 8 8(Previously Presented): Augustin, Neumann, and Kamen teach the system according to claim 1. 
Augustin and Neumann fail to explicitly teach the following limitations met by Kamen as cited:
wherein the server is accessible via a web application using a communication device comprising a computer device or a mobile communication device (Figure 68B; paragraph 79 discloses the monitoring client may be a desk based device, notebook PC, netbook PC, table PC, and a smart phone; paragraph 186 discloses the medical device may communicate with the gateway using a web service).  
The motivation to combine the teachings of Augustin, Neumann, and Kamen is discussed in the rejection of claim 1, and incorporated herein.

Claim 9 (Previously Presented): Augustin, Neumann, and Kamen teach the system according to claim 8. 
Augustin and Neumann fail to explicitly teach the following limitations met by Kamen as cited:
wherein the web application (paragraph 186 discloses the medical device may communicate with the gateway using a web service) is configured to provide information relating to: 
delivery operations carried out by the at least one medical pump device (Figure 62; paragraph 354 discloses the monitoring client, other monitoring client, and/or remote communicator may be used to send commands or request to patient care devices such as, but not limited to, bolus amount, infusion flow rate, and total fluid for delivery), 
alarm conditions of the at least one medical pump device (Figure 62; paragraph 355 discloses the patient care device may communicate data back to the monitoring client to determine if an alarm or alert should be issued or sent and determining if the treatment condition is safe for the patient; paragraph 356 discloses the data received from the patient care devices may be analyzed for any predefined conditions to issue and alarm and/or alert), 
treatment compliance information of delivery operations carried out by the at least one medical pump device (paragraph 530 discloses caregiver authorization can be used to ensure a particular treatment is being given to the correct patient and/or to provide compliance with given regulations),
patient information (paragraph 75 discloses patient information which may include a unique patient identifier, patient condition, or patient care parameter), 
maintenance information of the at least one medical pump device, pump settings and/or localization information of the at least one medical pump device (paragraph 374 
The motivation to combine the teachings of Augustin, Neumann, and Kamen is discussed in the rejection of claim 1, and incorporated herein.

Claim 10 (currently amended): Augustin teaches a method for communicating information between a plurality of medical pump devices and at least one communication device (Figure 1, page 4; Section 2.2, page 18 discloses one communication device sending packets to the devices and receiving packets from the devices (communication information) via the network server), the method comprising: 
communicating between a server and at least one communication device (Figure 1, page 4; page 4 discloses gateways forward raw LoRaWAN frames from devices to a network server over a backhaul interface; page 10 discloses Class A end devices which allow bi-directional communications, whereby each uplink transmission is followed by two short downlink receive windows), and 
communicating between at least one medical pump device and at least one gateway connected to the server via a network connection (page 1, Introduction discloses smart sensing technology such as health monitoring; Figure 1, page 4 discloses end devices; page 4, section 2.2 discloses end-devices communicate with 
the communicating between the at least one medical pump device and the at least one gateway comprising communicating via a low power wide area network connection (Figure 1, page 4 discloses an end device in communication using a LoRa gateway; page 4, section 2.2. discloses the basic architecture of a LoRaWAN network includes end-devices using LoRa with LoRaWAN).
Augustin fails to explicitly teach the following limitations met by Neumann as cited:
the communicating between the at least one communication device and the server being independent of a low power wide area network connection (Section IV, paragraph 3 discloses the downstream protocol is used when the network server wants to communicate with the end-device).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Augustin to further include low-power wire area networks allowing long range communications at a low bit rate as disclosed by Neumann.  Augustin 
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Augustin in this to allow for long range and robust communications without requiring expensive components (Neumann:  Section 1, paragraph 3).
Augustin and Neumann fail to explicitly teach the following limitations met by Kamen as cited:
Medical pump (Figure 167 discloses a medical pump in communication with a gateway server; paragraph 186 discloses a gateway and the medical device (medical pump) may be configured to communicate with the server through the gateway; paragraph 845 discloses an infusion pump may communicate sensor data to a gateway, which may be an area wide server). 
The motivation to combine the teachings of Augustin, Neumann, and Kamen is discussed in the rejection of claim 1, and incorporated herein.

Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
The Applicant argues Augustin and Kamen fail to teach at least one communication device being connectable to the server independent of the low power wide area network.  In response to the Applicant’s argument, it is respectfully submitted that the Examiner has applied new prior art to the amended claims.  The Examiner notes that the amended limitations were not in the previously pending claims; as such, Applicant’s remarks with the regard to the application of Augustin and Kamen with respect to the amended claims are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K.R/Examiner, Art Unit 3626        

/ROBERT A SOREY/Primary Examiner, Art Unit 3626